— Appeal from a judgment of the County Court of Albany County (Clyne, J.), rendered August 24, 1981, upon a verdict convicting defendant of the crime of kidnapping in the second degree. On February 20,1981, at about 12:15 a.m., Theresa Culp, a nurse at Albany Medical Center, finished work and walked across New Scotland Avenue to her car which was located in a well-lighted parking lot. As she was about to unlock her car door, an adult male ran up behind her and fell down in front of her car, precipitating a conversation for about two minutes. When Mrs. Culp then turned to enter her car, the male grabbed her from behind, put one hand over her mouth, and pushed her some 40 feet toward his car, which had the passenger door open. While being pushed in this fashion, her assailant stated several times, “Don’t scream, lady, I’ve got a gun in my pocket.” As they approached his car, she was able to forcefully bite his finger, causing him to release her. As she screamed, he fled to his car. She observed him driving away from the scene and again later in the vicinity of her home. At approximately 5:00 a.m. the following day, two Albany police officers on routine patrol observed a vehicle matching the description given police by Mrs. Culp contained in a teletype they received before going on duty. They stopped the vehicle, and one of the officers noted that defendant, who was driving, fit the general description of the individual also contained in the teletype. The car was impounded, and defendant brought to the police station where later that morning he was identified by the victim in a lineup. Defendant was indicted for kidnapping in the second degree (Penal Law, § 135.20). Following his unsuccessful motion to suppress the victim’s identification, he was tried and convicted. The first issue raised on this appeal is whether the evidence was legally sufficient to support his conviction for kidnapping in the *1064second degree. Specifically, defendant contends that there was a failure of proof that defendant “abducted” the victim, a necessary element of the crime. “Abduct” is defined, in relevant part, as “to restrain a person with intent to prevent his liberation by * * * using or threatening to use deadly physical force” (Penal Law, § 135.00, subd 2). There is no dispute that the victim was “restrained”, and clearly, a jury could infer from the severe physical restraint coupled with the repeated statements referring to his possession of a gun, that the restraint was accomplished by “threatening to use deadly physical force”. Defendant contends, however, that in the absence of proof that he actually had a gun capable of inflicting death or serious physical injury, there was insufficient evidence to establish abduction by threat, as a matter of law, relying on People v Fraczak (103 Mise 2d 388). Fraczak, holding that restraint by a threat to explode what proved to be a sham grenade did not constitute the crime of kidnapping, is distinguishable. Based upon statements in earlier cases that the crime was to be restricted to instances where there was “a genuine ‘kidnapping’ flavor”, the court read into the definition of “abduct” that the threat used “must be capable of present realization” (id., at pp 390-391). We decline to follow Fraczak and hold that the evidence here was sufficient. First, the legislative history is devoid of support for an interpretation beyond the literal meaning of the phrase “threatening to use deadly physical force”. Under these circumstances, we are obliged to give effect to the fair import of the words used in the statute, without further limitations or restrictions (Penal Law, § 5.00; People vBrengard, 265 NY 100,107)People v Morton, 284 App Div 413, 417, affd 308 NY 96). Applying the literal meaning of the definition is also consistent with other provisions of the Penal Law defining various serious criminal offenses in terms of a reasonably perceived threat to inflict serious physical injury without requiring proof that the threat was capable of realization (see, e.g., the definition of “forcible compulsion” for purposes of the definitions of rape in the first degree [Penal Law, § 130.35], sodomy in the first degree [Penal Law, § 130.50] and sexual abuse in the first degree [Penal law,- § 130.65]). Moreover, elsewhere in the kidnapping article, the Legislature had no difficulty in articulating its intention to require proof of an actual, rather than a merely perceived, danger of serious physical injury (see unlawful imprisonment in the first degree [Penal Law, § 135.10]). Since it is virtually impossible to establish that a threat to use deadly physical force is “capable of present realization” short of proof of the abductor’s possession of an operable gun, knife or other dangerous instrument, the effect of the Fraczak interpretation is to engraft a weapons possession requirement into the definition of the crime. This would not only restrict effective prosecution of kidnapping in the second degree, but also of kidnapping in the first degree, which similarly contains abduction as a necessary element. We likewise reject defendant’s contention that he could not be convicted of kidnapping under the doctrine of merger. Here, there was a total absence of any evidence of the commission or attempted commission of any other crime to which the abduction of the victim was incidental or inseparable from, and therefore there was nothing into which the kidnapping could merge (People v Smith, 47 NY2d 83, 87). Defendant contends deprivation of his constitutional rights in the failure to suppress both pretrial and in-court identification by the victim. This argument is predicated on the failure of the prosecution to establish reasonable cause for the stop of his vehicle and the ensuing arrest. Initially, we find that there is a sufficient basis in the record to sustain the suppression court’s finding that the stop of defendant’s automobile was made upon probable cause. The dissent has quoted from the testimony of Officer Turley at the suppression hearing, but has failed to take cognizance of the testimony of the victim, which demonstrates that she described the crime, the perpetrator and his automobile to the *1065police. She testified: “Q: And what, if anything, did Lt. Dean state to you at that period of time or at that time? A: That they had picked up a suspect that matched the description of the person that I had said assaulted me.” (Emphasis added.) This testimony must be considered together with that of the police officer. The following question and answer appear: “Q: Now, I believe you testified that prior to going on duty at roll call you had received certain information about a certain vehicle or incidentl [Emphasis added.] A. That’s correct.” Although the teletype message was not received in evidence, we hold there was sufficient basis from the testimony to support the court’s finding of probable cause. While the burden remains on the People at the suppression hearing to establish reasonable cause to believe an offense had been committed by defendant, we believe that burden has been met. The police were entitled to act on the strength of the teletype message received before going on duty. Where such a report furnishes probable cause to make a stop or an arrest, the sender’s knowledge is imputed to the receiver, and when the receiver acts, he presumptively possesses the requisite probable cause (People v Bowdoin, 89 AD2d 986). While this presumption may be rebutted (People v Lypka, 36 NY2d 210, 212-213), it is only when the sending officer’s communication is called into question that the People must demonstrate that the sending agency itself possessed the requisite probable cause to act (see People v Havelka, 45 NY2d 636; People v Lypka, supra). However, before the People may be called upon to support the presumption by an evidentiary showing, the defendant must specifically challenge the reliability of the sender’s information as opposed to the sufficiency of the information provided, or independently possessed by the receiver. Where, as here, a motion to suppress does not attack the underlying basis for a police radio report, the presumption of probable cause to issue it remains (People v Bowdoin, supra; see, also, People v Jenkins, 47 NY2d 722). To challenge reliability, it must be interjected in a manner to fairly apprise the court and opposing party that it is being contested {People v Bowdoin, supra, p 987). At bar, defendant’s supporting affidavit failed to either specifically or generally attack the teletype message or the reliability of the sender’s or receiver’s information. Nor did defendant raise this issue in his cross-examinatian of Officer Turley. Therefore, the People were not required to produce the sending officer {People v Jenkins, supra; People v Bowdoin, supra, p 987), and the presumption of probable cause remained intact. Nor can we agree that defendant was either placed under arrest or in custody at the time his vehicle was stopped. There is no such indication in the record, and his attorney’s moving affidavit concedes he was not formally placed under arrest at this time. Officer Turley’s uncontradicted testimony was that he “asked” defendant to come down to the station “for further investigation”. In determining whether a defendant was in custody, the correct test is what a reasonable person, innocent of any crime, would have thought under the circumstances {People v Yukl, 25 NY2d 585, 589, cert den 400 US 851; People v Byers, 71 AD2d 77, 80). Although defendant may have been considered a suspect, the court could have properly found from the evidence before it that he voluntarily went to the police station {seePeople v Close, 90 AD2d 562; People v Claudio, 85 AD2d 245, 253-254). The fact that the identification occurred at the police station is not dispositive of the custody issue (see People v Close, supra). It follows that since there was no “detention”, and in view of the above finding of probable cause, neither the pretrial lineup nor the in-court identification could be the fruit of an illegal arrest. Moreover, the record shows that the victim had ample uncontradicted opportunity to observe her assailant for over two minutes in an area she described to be well lighted. She observed him on the ground where he fell while approaching her and she helped him get up. She had a face-to-face *1066conversation with him before he attacked her after she turned away to enter her car. She saw him flee after she extricated herself from his grasp by biting him (see People v Boodrow, 90 AD2d 944). Nor did defendant make objection to her in-court identification testimony, which, the record shows, rested upon an independent recollection of her initial encounter with him, uninfluenced by the pretrial identification. Her capacity to identify her assailant in court neither resulted from nor was biased by any police conduct, lawful or unlawful, committed after she had developed that capacity (United States v Crews, 445 US 463, 473). Rules of exclusion should not be inflexibly applied to frustrate rather than promote justice, especially where reliability is the linchpin in determining the admissibility of in-court identification (Manson v Brathwaite, 432 US 98). We next consider defendant’s arguments that the Trial Judge abused his discretion in permitting the prosecutor to inquire into the underlying facts of defendant’s convictions for sexual abuse in 1977 and assault in 1976, for the purpose of impeaching his credibility, should defendant testify. A demonstrated determination to further self-interest at the expense of society or in derogation of the interests of others goes to the heart of honesty and integrity (People v Sandoval, 34 NY2d 371, 377). The rule evolved from Sandoval places upon a defendant the burden of advising the court of prior convictions and then demonstrating that the prejudicial effect of admission would so far outweigh the probative worth of such evidence on the issue of credibility as to warrant its exclusion {People v Sandoval, 34 NY2d 371, 378, supra). Here, defendant contends that inquiry into convictions for assault in 1976 and sexual abuse in 1977 would not only be inflammatory and tend to demonstrate his “criminal bent” to commit similar crimes {People v Castillo, 47 NY2d 270), but also has been rendered immaterial and irrelevant by the passage of time {People v Sandoval, 34 NY2d 371, 376-377, supra). The record shows that the suppression hearing consisted of a brief colloquy in which the prosecutor, not defendant, related the two convictions and that defendant offered no more than one sentence stating “neither of those two convictions should be permitted to be gone into in this trial or it would violate the Sandoval ruling”. It can hardly be found that defendant met his burden. It has repeatedly been emphasized that the question as to whether a prosecutor should be precluded from impeaching a defendant’s credibility by reference to prior immoral, vicious or criminal acts “ ‘is largely, if not completely, a matter of discretion which rests with the trial courts and fact-finding intermediate appellate courts’ ” {People v Bennette, 56 NY2d 142, 146; People v Shields, 46 NY2d 764, 765; see, also, People v Mackey, 49 NY2d 274, 281-282; People v Brown, 48 NY2d 921; People v Sandoval, 34 NY2d 371, 375, supra). The exercise of this discretion should be performed by the court by weighing the factors of possible prejudice against the People’s need to impeach defendant’s credibility (see People v Williams, 56 NY2d 236, 238-240). The trial court’s decision here was made orally from the Bench and, although brief, demonstrates in our opinion that the Judge weighed the two closely timed convictions and determined that defendant’s placement of his own self-interest above the laws of society would bear upon his credibility. The Court of Appeals has stated that in “a case involving cross-examination of [a] defendant as to prior misdeeds, this court pointedly declared that ‘the wide, latitude and the broad discretion that must be vouchsafed to the trial judge, if he is to administer a trial effectively, precludes this court, in the absence of “plain abuse and injustice” * * * from substituting its judgment for his and from making that difference of opinion, in the difficult and ineffable realm of discretion, a basis for reversal’ ” {People v Duffy, 36 NY2d 258, 263, cert den 423 US 861, quoting People v Sorge, 301 NY 198, 202). Since defendant produced no proof to meet *1067his burden in an effort to convince the trial court that the underlying facts of his convictions were such that, applying the Sandoval rule, proof of his prior convictions should have been barred, we find no error in the trial court’s decision (People v Poole, 52 AD2d 1010). As in the recent case of People v Bennette (56 NY2d 142, supra), defendant here was on parole from the 1977 sexual abuse conviction. His credibility was not capable of impeachment by other less sensitive incidents. It cannot be said that it was unnecessary for the prosecutor to use these convictions for impeachment. Despite the inflammatory nature of the proof, there were legitimate and perhaps compelling reasons for permitting cross-examination of defendant concerning the underlying facts of such convictions, and thus justification for the exercise of discretion by the trial court (People v Bennette, 56 NY2d 142, 148, supra). Under these circumstances, it cannot be said that the trial court abused its discretion in denying defendant’s application (People v Duffy, 36 NY2d 258, cert den 423 US 861, supra; People v Poole, 52 AD2d 1010, 1011, supra). We have examined defendant’s remaining contentions and find them to be without merit. Judgment affirmed. Mahoney, P. J., Sweeney, Yesawich, Jr., and Weiss, JJ., concur.